tcmemo_2011_34 united_states tax_court joanna sue martinez petitioner v commissioner of internal revenue respondent docket no filed date joanna sue martinez pro_se suzanne m warren for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to deduct employee business_expenses primarily a mileage_allowance for business use of her automobile all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in nevada at the time that she filed her petition during petitioner was employed by southern nevada labs as a phlebotomist her agreement with her employer was that she would be paid dollar_figure every weeks to visit patients draw blood for testing and return the blood to the lab petitioner drove her own vehicle to visit the patients and return the blood to the lab she also purchased some supplies but was provided essential supplies by her employer she was employed in this manner for approximately months petitioner’s federal_income_tax return was prepared by an individual in his own home who did not sign the return as a preparer on schedule a itemized_deductions petitioner claimed dollar_figure for miscellaneous items and dollar_figure in vehicle expenses based on big_number miles driven and percent business use of her automobile the notice_of_deficiency disallowed the deductions for lack of substantiation opinion in her petition petitioner alleged that she traveled an average of miles a day to see various patients and to return collected blood to the lab where she was employed she alleged that she did not keep track of each patient that she discarded records of her mileage after years that she purchased uniforms and that she did not save receipts in her testimony at trial petitioner described her duties and the types of items purchased but did not provide any information from which the actual mileage driven or the expenses actually incurred could be determined she acknowledged that the claim of big_number miles was inconsistent with the miles per day average alleged in her petition and her testimony that she worked only part of the year she implied that the return preparer had provided the mileage estimate and asserted that she would consult a professional preparer in the future it is apparent from her testimony that the mileage logs she claimed to have kept were not the basis for the amounts claimed on her return sec_274 requires that certain expenses including business use of a vehicle must be substantiated by adequate_records or by sufficient evidence corroborating the taxpayer’s statement as to time place and business_purpose petitioner testified that she had contacted her former employer in an effort to find records that would help reconstruct her business use of her vehicle during although she was afforded the opportunity after trial to secure and produce to respondent such records she did not do so we cannot therefore allow any deduction for business use of her vehicle with respect to the other expenses claimed totaling dollar_figure we might have estimated the amount of allowable deductions if provided with sufficient information to make an estimate see 39_f2d_540 2d cir in cases in which the cohan principle is applied and estimates are accepted we bear heavily against the taxpayer whose inexactitude is of her own making id pincite we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made see 85_tc_731 petitioner has not provided such evidence for the reasons stated decision will be entered for respondent
